El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por escritura pública No. 26 de 31 de mayo de 1919 los herederos de Francisco Pérez Vilanova, los mayores de edad por sí y los menores representados por su madre Juana López, agruparon varias fincas dejadas por su causante y en el mismo documento dividieron entre todos ellos la finca re-sultante de la agrupación.
Esta escritura fué presentada en el Registro de la Pro-piedad de San Germán para su inscripción acompañada de los siguientes documentos: certificaciones del registro civil de las actas de nacimiento de dichos menores, en las que aparecen reconocidos por Juana López como hijos naturales suyos; copia notarial del testamento de Juana López otor-gado el 20 de abril de 1921 en el que reconoce como hijos naturales suyos a dichos menores y a otros que son mayores de edad; y copia también notarial de otra escritura del mismo día en la, que Leopoldina Pérez López, una de las menores referidas que entonces había llegado a su mayor edad, y *673Juana López en representación de los otros hijos snyos aún menores de edad ratifican en los conceptos en que compa-recen la escritura de agrupación y de división de bienes de 31 de mayo de 1919.
En vista de esos documentos el registrador puso al pie de la escritura de agrupación y de división la siguiente nota:
“Inscrito el documento que precede, que es la escritura número 26 otorgada en el barrio de Llanos de Lajas, el 31 de mayo de 1919 ante el notario Ricardo del Toro Soler, en cuanto a la agrupación de fincas que comprende, al folio 232 del tomo 27 del Ayuntamiento de Lajas, finca número 1377, inscripción primera; y se deniega la ins-cripción del propio documento con vista de otros, en cuanto a la adju-dicación que en el mismo se hace a favor de Eduardo Arcadio Pérez y López, única de la cual se solicitó inscripción, y en su lugar se extiende anotación preventiva por término de 120 días a favor del mencionado señor Pérez y López al folio 238 del citado tomo 27 de Lajas, finca número 1378, anotación letra A, por la razón siguiente: porque habiendo sido representados en la división de comunidad de bienes a que se refiere dicha escritura los menores que se nombran en la misma, por Juana López que se dice ser madre eon patria po-testad sobre aquéllos, se ha demostrado documentalmente que ésta no tenía tal concepto en la fecha del otorgamiento de la escritura, y en tal supuesto, la referida división de comunidad debió haber sido apro-bada por la corte competente, constituyendo la carencia de ese requi-sito un defecto insubsanable que impide la inscripción del título de partición, y cuyo defecto necesariamente debe ser considerado en la calificación del mismo, aunque únicamente, como en este caso, se pida la de la adjudicación de uno de los comuneros mayores de edad. Y si bien es cierto que se presentaron como documentos complementa-rios las escrituras números 51 y 52 otorgadas en esta ciudad el 20 de abril último ante el notario Benito Forés y Morazo, la primera de testamento en virtud del cual la susodicha Juana López, reconoce como sus hijos a los menores nombrados en la de división de comunidad y los declara sus únicos y universales herederos, y la segunda de rati-ficación de contrato por la que dicha Juana López y Leopoldina Péi*ez y López una de las menores, pero en la actualidad mayor de edad, ratifican la mencionada escritura número 26 de división de bienes, tal ratificación no es aceptable en derecho, porque la falta de autori-zación judicial en los contratos celebrados a nombre de los menores *674de edad, que exigen dichos requisitos, queda subsanada cuando los menores interesados en el contrato siendo mayores de edad, lo ratifi-can expresa o tácitamente, reconociendo su firmeza o validez, y no consta que todos los susodichos menores hayan alcanzado su mayori-dad para poder.realizar semejante acto, careciendo por tanto, de ca-pacidad la predicha Juana López para hacerlo por aquéllos. — San Germán, mayo 21 de 1921.”
Contra ella interpuso Eduardo Pérez López, uno de los herederos mayor de edad e hijo natural de Juana López, el presente recurso gubernativo con súplica de que ordenemos la inscripción que le fué negada.
La lectura de la nota recurrida demuestra que el regis-trador no hizo la inscripción solicitada porque entendió que se había demostrado documentalmente que al otorgarse la escritura de agrupación y de división de bienes no tenía Juana López la patria potestad sobre sus hijos por lo que era necesaria la aprobación judicial. Entendemos sin embargo que el registrador está equivocado en su afirmación de que documentalmente está demostrado que Juana López no tenía en la fecha de la escritura de división la represen-tación de los menores pues por el contrario resulta docu-mentalmente de las certificaciones de nacimiento de los me-nores que fueron reconocidos por Juana López en las fechas de sus respectivas inscripciones de nacimiento como hijos naturales suyos y si bien es cierto que ella no compareció en el registro a hacer tales declaraciones sino que otra persona las hizo en su nombre esto no impide que tales actas sean prueba prima facie de que son sus hijos naturales según hemos declarado en el caso de Pabón v. Alvarado, 28 D. P. R. 583, por lo que tenía la patria potestad sobre los menores que representó en la escritura de división de bienes y no era necesario la aprobación judicial, exigida por el artículo 413 del Código Civil en relación con el 1027 del mismo texto cuando en la división de los bienes no interviene el padre o la madre con patria potestad sobre sus hijos, por lo que *675no existe el defecto insubsanable que según el registrador impedía la inscripción.
El hecbo de que la madre posteriormente creyera con-veniente reconocer en su testamento a dichos menores y a otros mayores como hijos naturales suyos y que otorgara con una de las menores que arribó a la mayor edad una escritura ratificando la de división de bienes, aunque tales actos no eran necesarios, lejos de destruir el reconocimiento hecho en las inscripciones de nacimiento de dichos menores viene a darle mayor fuerza.
La nota recurrida debe ser revocada y ordenarse la ins-cripción solicitada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.